Citation Nr: 1022581	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-36 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 
2005, for the award of service connection for adenocarcinoma 
of the prostate, status post radical prostatectomy, erectile 
dysfunction, and special monthly compensation based on loss 
of use of a creative organ. 

2.  Entitlement to service connection for a bilateral leg 
disorder secondary to service connected prostate cancer.

3.  Entitlement to an initial rating in excess of 100 percent 
disabling effective from October 24, 2005, 10 percent 
disabling effective from April 1, 2006, and 40 percent 
disabling effective from May 14, 2009, for adenocarcinoma of 
the prostate, status post radical prostatectomy (prostate 
cancer), 

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.  In April 2010, the Veteran testified before the 
undersigned at a hearing at the RO.  

The Board notes that the Veteran testified at his hearing 
that his leg disability was caused by the radiation treatment 
he received for his service connected prostate cancer.  He 
did not claim and the record does not show that he ever 
claimed that it was directly caused by his military service.  
Accordingly, the Board has recharacterized this issue as it 
appears on the first page of this decision so as to best 
reflect the Veteran's intent when filing his claim.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the 
claimant expressly indicates an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her 
representative").

The claim of a service connection for a bilateral leg 
disorder secondary to service connected prostate cancer as 
well as the claims for higher initial ratings for prostate 
cancer and erectile dysfunction are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required. 


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that the Veteran filed claims of service 
connection for prostate cancer, for service connection for 
erectile dysfunction, and for special monthly compensation 
for loss of a creative organ, prior to October 24, 2005, more 
than one year after his separation from active duty. 


CONCLUSION OF LAW

The criteria have not been met for an effective date before 
October 24, 2005, for the grant of service connection for 
prostate cancer, service connection for erectile dysfunction, 
and for special monthly compensation for the loss of a 
creative organ.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(b) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the claims for earlier effective dates for the award of 
prostate cancer, erectile dysfunction, and special monthly 
compensation, the Board notes that these are downstream 
issues from the original grant of such benefit.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); Grantham v. Brown, 114 
F.3d 1156 (1997).  No VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In this case, the Veteran's prostate cancer, 
erectile dysfunction, and special monthly compensation claims 
were granted and an effective date was assigned.  As such, no 
additional notice is required because the purpose the notice 
is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and post-
service VA medical records are in the file.  Private medical 
records identified by the Veteran have been obtained, to the 
extent possible.   The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

In this regard, the Board notes as discussed below that there 
may be outstanding private treatment records from a Mark 
Byard, M.D. which have not as yet been associated with the 
claims file.  However, these records are only considered in 
VA's possession on the date they are received by VA.  
38 C.F.R. § 3.157 (2009).  Therefore, it is impossible for 
these private treatment records to be obtained by VA prior to 
October 24, 2004.  Accordingly, the Board finds that VA 
adjudication of the earlier effective date claims may go 
forward without these records because it is a legal 
impossibility for these records to act as an earlier claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

II.	 The Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier 
effective date, prior to October 24, 2005, for the grant of 
service connection for prostate cancer, service connection 
for erectile dysfunction, and special monthly compensation 
based on loss of use of a creative organ because he was first 
diagnosed with cancer in April 2005 and if he had known that 
he could have filed a claim for these disabilities at that 
time he would have done so.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  If 
service connection is granted based on a claim received 
within one year of separation from active duty, the effective 
date will be the day following separation.  Id.  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2009).   

In this regard, the law is clear that no benefit may be paid 
before a claim is made.  38 U.S.C.A. § 5101 (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 
U.S.C.A. §] 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to . . . be paid under the laws administered by the 
Secretary.") (emphasis added).  The mere presence of medical 
evidence does not establish intent on the part of the Veteran 
to seek service connection for a disability.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Likewise, the mere presence of a 
disability does not establish intent on the part of the 
Veteran to seek service connection for that condition.  KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  

With the above laws and regulations in mind, the Veteran 
separated from military service in November 1968.  His 
original claims were received on October 24, 2005.  An August 
2006 rating decision thereafter granted service connection 
for prostate cancer, service connection for erectile 
dysfunction, and special monthly compensation effective, from 
October 24, 2005.  Therefore, absent an earlier claim and 
showing of entitlement, the claims for earlier effective 
dates must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, the Veteran and his representative argue that 
claimant's effective date for his prostate cancer, erectile 
dysfunction, and special monthly compensation should date 
back to April 2005 (the date VA first diagnosed him with 
prostate cancer).  Moreover, the Board acknowledges that 
medical records do in fact show the Veteran's complaints and 
treatment for prostate cancer dating back to April 2005.

However, not only were these private treatment records not 
received by VA until October 24, 2005, but there is no 
evidence in these medical records that at this time he was 
seeking service connection for prostate cancer and its 
residual erectile dysfunction.  Brannon, supra.  Hence, these 
medical records cannot serve as an earlier claim.  38 C.F.R. 
§ 3.157; KL, supra. 

Likewise, the records is devoid of any communication from the 
Veteran or his representative between the time of the 
claimant's first being diagnosed with prostate cancer in 
April 2005 and first filing his claim with VA in October 
2005, indicating an intent or desire to file a claim of 
entitlement to service connection for prostate cancer, 
erectile dysfunction, and/or special monthly compensation.  
Jones, supra.  In fact, the first time that the record shows 
any writing from the Veteran following his November 1968 
separation from active duty is on October 24, 2005.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101.  Moreover, while the Veteran's 
claim that if he had known that he could have filed a claim 
for these disabilities when he was first diagnosed in April 
2005 he would have done so, the Board finds that it must 
apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 
(1992).  

Therefore, since his claims were received more than one year 
after his separation from military service, the effective 
date of the awards may be no earlier than the date of receipt 
of the claims.  Accordingly, since there is no evidence that 
shows a claim for service connection for prostate cancer, a 
claim for service connection for erectile dysfunction, and/or 
a claim for special monthly compensation prior to October 24, 
2005, the claims are denied.

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine does not apply.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date earlier than October 24, 
2005, for the grant of service connection for prostate 
cancer, service connection for erectile dysfunction, and 
special monthly compensation for the loss of a creative organ 
is denied.  


REMAND

As to the claim for service connection for a bilateral leg 
disorder, the Board notes as it did above that the Veteran 
specifically limited his appeal to the question of whether 
his leg disorder was caused or aggravated by the radiation 
treatment he received for his service connected prostate 
cancer.  However, a review of the record on appeal does not 
reveal that he received notice of 38 C.F.R. § 3.310 (2009) in 
a VCAA letter, in a statement of the case, or in a 
supplemental statement of the case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 19.29, 19.31 (2009).  Therefore, the Board finds 
that a remand to provide the Veteran with this required 
notice is required.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Also as to the claim of service connection for a bilateral 
leg disorder, the Board finds that the Veteran is both 
competent and credible to report or having pain and weakness 
in his legs because these are observable by a lay person.  
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
given the existing record which also shows that the Veteran 
received radiation treatment for his service connected 
prostate cancer, the Board also finds that a remand is 
required to obtain a medical opinion as to whether this 
treatment caused or aggravated this leg pain and/or weakness.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

As to the claim for higher initial ratings for his service 
connected prostate cancer and erectile dysfunction, during 
the Veteran's April 2010 hearing he testified that he has 
been continuously treated by Dr. Byard since 2006.  The 
Veteran also testified that the July 2006 VA examination 
report did not adequately describe his symptoms as he was 
embarrassed of his condition at that time and did not 
properly answer the examiner's sensitive questions.  

However, while the Veteran also testified that he thought VA 
had all of his treatment records from Dr. Byard, a review of 
the record on appeal does not reveal his post 2005 treatment 
records from Dr. Byard.  Therefore, the Board finds that a 
remand is required to obtain all of these records. See 
38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them).

As to the Veteran's service connected prostate cancer, given 
the Veteran's personal hearing testimony regarding not being 
honest with his last examiner as to the severity of his 
residuals because of embarrassment, the Board also finds that 
a remand for another examination is also required.  See 
38 U.S.C.A. § 5103A(d); McLendon, supra.

As to the Veteran's service connected erectile dysfunction, 
the Board finds that a remand for a VA examination is also 
required because, while the Veteran testified that the 
prostatectomy significantly altered his penis by shortening 
its shaft, the May 2009 VA examiner did specifically discuss 
the severity of the Veteran's service connected erectile 
dysfunction, to include a discussion on any penile deformity.  
As such, a VA examination is necessary to determine the 
severity this disability.  Id.  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC, after obtaining an 
authorization from the Veteran, should 
obtain all of his outstanding private 
treatment records from Dr. Byard, 
including all records documenting his 
treatment for urinary and voiding 
problems as well as erectile 
dysfunction.  These records should 
thereafter be associated with the 
claims file.  All efforts to obtain 
these records should be fully 
documented.  If the RO/AMC is unable to 
obtain these records, notice should be 
provided to the Veteran of this 
inability pursuant to 38 C.F.R. 
§ 3.159(e).   

2.	After undertaking the above development 
to the extent possible, the RO/AMC 
should arrange for the Veteran's claims 
folder to be reviewed by an oncologist.  
The examiner must thereafter provide an 
explicit response to the following 
question:

Is it at least as likely as not 
that the Veteran has a chronic 
disability of either leg 
manifested by weakness and/or 
pain that was caused or 
aggravated by the radiation 
treatment he received for his 
service connected prostate 
cancer?

Note 1:  In providing an answer to the 
above question, the examiner is 
advised that the term "as likely as 
not" does not mean within the realm 
of possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation as 
to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

Note 2:  In providing an answer to the 
above question, if the examiner 
concludes that the Veteran's chronic 
disability of either leg manifested by 
weakness and/or pain was aggravated by 
the radiation used to treat his 
service connected prostate cancer, the 
examiner should provide a base-line as 
to the severity of the disability 
before being aggravated by the 
radiation used to treat hi service 
connected prostate cancer.

3.	After undertaking the above 
development to the extent possible, 
the RO/AMC should arrange for the 
Veteran to be provided with a VA 
examination to determine the current 
severity of his prostate cancer 
residuals and erectile dysfunction.  
The Veteran's claims file must be 
available to the examiner for review 
in conjunction with the examination, 
and such should be noted in the 
examination report.  All indicated 
tests and studies deemed appropriate 
by the examiner must be accomplished 
and all clinical findings should be 
reported in detail.  In accordance 
with the AMIE worksheets for rating 
prostate cancer residuals and erectile 
dysfunction the examiner is to 
thereafter provide a detailed review 
of the Veteran's history, current 
complaints, and the nature and extent 
of his disabilities.  

(a)	In addition to any other 
information provided pursuant to the 
AMIE worksheet for rating prostate 
cancer residuals, the examiner 
should specifically provide an 
opinion as the April 1, 2006, to May 
13, 2009, time period and the 
May 14, 2009, to the present time 
period as to the number of times 
each day the Veteran's disability 
caused him to change absorbent 
materials; the intervals between day 
time voiding; the number of times 
the claimant had to awaken during 
the night to void; whether the 
claimant required the use of a 
catheter to void; and the frequency 
and severity of any urinary tract 
infections.

(b)	In addition to any other 
information provided pursuant to the 
AMIE worksheet for rating erectile 
dysfunction, the examiner should 
specifically provide an opinion as 
to whether the Veteran's penis is 
deformed as a result of shortening 
of the shaft during the 
prostatectomy.

4.	The Veteran should thereafter be 
provided with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159 which 
notice includes, among other thing, 
notice of 38 C.F.R. § 3.310 (2006) and 
38 C.F.R. § 3.310 (2009).

5.	Thereafter, the claims should be 
readjudicated.  As to the rating 
claims, such readjudication should 
take into account whether "staged" 
ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to 
the issues currently on appeal 
including notice of 38 C.F.R. § 3.310 
(2006) and 38 C.F.R. § 3.310 (2009).  
A reasonable period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
NEIL T. WERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


